The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 25-46 are under examination in the instant office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0146590 (Iadarola et al., cited in the IDS filed on 9/3/2020) in view of US2010/0290998 (Jones et al.), and Zahner et al. (J. Physiology, 551 (2): 515-523, 2003) as evidenced by US 20020058612. Iadarola et al., Jones et al., and Zahner et al. are cited in the IDS filed on 9/3/2020.
Iadarola et al.  disclose a method of treating pain and inflammatory disorders that involve activation of vanilloid receptor-bearing neurons which comprising administration of a vanilloid receptor agonist such as resiniferatoxin (RTX) in an amount that causes death of vanilloid receptor-bearing neurons (abstract, [0006] and claims 15 and 18). Iadarola et al. further disclose that in one embodiment, said method comprising intrathecal administration of a vanilloid receptor agonist to a dorsal root ganglion in an amount sufficient to ablate the neurons in a subject such as human ([0013], [0033], and [0075). Iadarola et al. also teach that the VR1 agonists are used to treat chronic inflammatory conditions where persistent inflammation causes severe exacerbation of the underlying disease or may be the cause of the inflammatory condition ([0022]). Iadarola et al. further disclose that the amount that is sufficient to ablate the neurons is from about 500 nanograms to about 50 microgramsto ([0033] and [0011]). Iadarola et al. also disclose that the RTX (for example, 400 ng) is administered in a volume of e.g., 100 µl as a single injection directly into the dorsal root ganglion over one minute and the VR1 can be administered as a bolus or infused over a period of time, typically from 1 to 5 minutes ([0071] and [0102]). In addition, Iadarola et al. disclose that the total amount of VR1 agonist in the injected volume is usually from about 500 nanograms to about 500 micrograms ([0071]), which implicitly discloses that the concentration of RTX in the formulation ranges from 500ng/0.5cc (1µg /ml) to 500µg /5ccs (100µg /ml), which falls within the claimed range.  Furthermore, Iadarola et al. disclose that a single application of 125 pM RTX (N=12 cells) resulted in complete desensitization ([0083]) and the exact concentration of VR1 agonist in a given dose, or the "therapeutically effective dose" is determined by the medical practitioner ([0070]). 
Iadarola et al. do not specifically teach administering a formulation comprising RTX via catheter-based administration into the coronary artery circulation or pericardiocentesis for treating cardiac inflammation, heart failure, or cardiac fibrosis induced by myocardial infarction.  	Jones et al. teach topical administration of TRPV1 agonist such as RTX to a pre-determined region of a subject for treating one or more symptoms related to myocardial infarct or heart attack, which include altered cardiac function, altered cardiac viability, increased inflammation, chest pain, and heart failure (abstract, [0007], [0054], [0058], [0062], [0063], and claim 6, 19, 42,49). Also, Jones et al. teach that the pre-determined regions suitable for use on subjects at risk for ischemia-related cardiac tissue may include the upper chest, the arm, the abdomen, the lower abdomen, and the upper abdomen, ([0066]).  
It was known in the art that myocardial ischemia activates cardiac sympathetic afferent nerve endings and elicits chest pain, which is often associated with an autonomic reflex characterized by an increase in blood pressure and sympathetic nerve activity and the cardiogenic sympathoexcitatory reflex (CSAR) is mediated by vanilloid receptor 1 (VR1)-containing afferent nerve fibres (capsaicin-sensitive afferent fibres) which were present on the epicardial surface of heart as evidenced by Zahner et al. (abstract and p515, col 1, para 1). Zahner et al. teach that RTX, a potent analogue of capsaicin, was used to deplete capsaicin-sensitive afferent fibres in rats and depletion of these fibres was confirmed by a substantial reduction of VR1 immunoreactivity in the epicardium and dorsal root ganglia (abstract). Zahner et al. further teach that epicardial application of capsaicin produces hemodynamic and sympathoexcitatory responses similar to those seen during myocardial ischemia and epicardial bradykinin application and myocardial ischemia causes the release of metabolites such as bradykinin, which stimulates cardiac sensory receptors to evoke a sympathoexcitatory reflex (abstract and p515, col 2, 1st para). Also, Zahner et al. disclose that RTX binds VR1 receptor (also known as TRPV1) and RTX treatment eliminated VR-1-expressing afferent fibres on the epicardium (p515, col 2 para 1 and p521, col 1, para 2). Zahner et al. further teach that almost all the ischemia-sensitive cardiac sympathetic afferents are located on the epicardial surface and these afferent nerves are essential for the cardiogenic sympathoexcitatory reflex during myocardial ischemia (abstract and p521, col 2, para 1). In addition, Zahner et al. teach that cardiogenic sympathoexcitatory reflex response elicited by epicardial bradykinin was completely eliminated in RTX-treated rats and RTX depletes VR1-expressing afferent neurons and fibres in dorsal root ganglia and the heart (abstract and p522, col 1, para 2). Furthermore, Zahner et al. disclose epicardial application of iodo-RTX (22.5 µg/150 µl=150 µg/ml) for blocking the regional VR1 receptors wherein it is applied topically to the anterior of the left ventricle (abstract and p517, col 2, para 1).
It was known in the art that intrapericardial delivery could be done via catheter obviating the need for open-chest surgery in the treatment of myocardial infarction as evidenced by US 20020058612 ([0032] and [0033]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer RTX as VR1 agonist via catheter-based administration into the coronary artery circulation for blocking VR1-expressing afferent cardiac neurons in the treatment of myocardial infarction related conditions such as heart failure and cardiac inflammation because of the following reasons. Iadarola et al.  disclose the use of VR1 agonist such as RTX for blocking/desensitizing VR-bearing neurons in the treatment of inflammatory disorders that involve activation of VR-bearing neurons. Also, Jones et al. already teach topical administration of RTX to a pre-determined region of a subject for treating one or more symptoms related to myocardial infarct or heart attack, including altered cardiac function, altered cardiac viability, increased inflammation, and heart failure. In addition, it was known in the art that almost all the ischemia-sensitive cardiac sympathetic afferents are located on the epicardial surface and these afferent nerves are essential for the cardiogenic sympathoexcitatory reflex during myocardial ischemia (MI), causing MI-associated symptoms such as chest pain as evidenced by Zahner et al. Zahner et al. further discloses that RTX depletes VR1-expressing afferent neurons and fibres in the heart and eliminates cardiogenic sympathoexcitatory reflex response elicited by epicardial bradykinin. Furthermore, it was known in the art that intrapericardial delivery could be done via catheter obviating the need for open-chest surgery in the treatment of myocardial infarction as evidenced by US 20020058612.  Thus, one of ordinary skill in the art would have been motivated to administer RTX via catheter-based administration into the coronary artery circulation for direct application to the epicardial surface where ischemia-sensitive cardiac sympathetic afferent nerves are located as taught by Zahner et al. on the reasonable expectation that blocking ischaemia-sensitive cardiac sympathetic afferent nerves in epicardial surface with RTX would abolish the CSAR and the sympathetic overactivity induced by MI, thereby being useful for treating MI-related conditions. 
		As to the RTX concentration, it would have been customary for an artisan of ordinary skill to determine the optimal amount of RTX for epicardial administration needed to achieve the desired results as taught by Iadarola et al.  In addition, Iadarola et al. and Zahner et al. suggests the concentration effective for desensitizing VR1 receptor overlapping those claimed such that optimization is deemed well within the skill of the practitioner. And in cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious.
		As to “attenuating CSAR for a claimed period after RTX administration” recited in claims 42-46, the prior art in combination teaches, motivate and suggest administering the same compound (RTX) in the same amount in the same way as instantly claimed, such effects  necessarily occurs  when RTX administered according to the teachings of the prior art in combination. It should be noted that products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. “[N]ewly discovered results of known processes directed to the same purpose are not patentable." Bristol-Myers Squibb, 246 F.3d at 1376. Also, see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (a case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35  U.S.C.102 or obviousness under  35 U.S.C. 103). 

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US patent 9,956,166 in view of US2010/0290998 (Jones et al.).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘166 patent encompass a method of administering an effective amount of resiniferatoxin (RTX) by a technique selected from the group consisting of pericardiocentesis and catheter based administration into the coronary artery circulation for reducing physiological changes associated with myocardial infarction and attenuating cardiac sympathetic afferent reflex (CSAR) in the post-myocardial infarction patient. The claims of ‘166 patent does not specifically recite that the patient has or is at risk of having one or more of: heart failure, cardiac inflammation, or cardiac fibrosis, which are induced by myocardial infarction. However, it was known in the art that heart failure and cardiac inflammation are myocardial infarction-related symptoms as evidenced by Jones et al. Jones et al. teach topical administration of TRPV1 agonist such as resiniferatoxin (RTX) to a pre-determined region of a subject for treating one or more symptoms related to myocardial infarct, or heart attack wherein the symptoms related to myocardial infarct include altered cardiac function, altered cardiac viability, increased inflammation, and heart failure (abstract, [0007], [0054], [0058], [0062], [0063], and claim 6, 19, 42,49). Thus, it would have been obvious to use RTX for preventing or reducing myocardial infarction-associated conditions such as heart failure, hypertension, cardiac inflammation, or cardiac fibrosis on the reasonable expectation of success.
As such, the instant claims would have been obvious over the claims of ‘166 patent.


Claims 25-46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US patent 10729643 in view Zahner et al. (J. Physiology, 551 (2): 515-523, 2003) as evidenced by US 20020058612.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘643 patent are drawn to a method of administering an effective amount of resiniferatoxin (RTX) directly to a tissue site (intrathecal administration to the T1-T4 space of the spinal column) wherein the patient has or is at risk of having one or more of: heart failure, cardiac inflammation, or cardiac fibrosis, which are induced by myocardial infarction. The claims of ‘643 patent does not recite administering the formulation via catheter-based administration into the coronary artery circulation or pericardiocentesis. 
However, it was known in the art that myocardial ischemia activates cardiac sympathetic afferent nerve endings and elicits chest pain, which is often associated with an autonomic reflex characterized by an increase in blood pressure and sympathetic nerve activity and the cardiogenic sympathoexcitatory reflex (CSAR) is mediated by vanilloid receptor 1 (VR1)-containing afferent nerve fibres (capsaicin-sensitive afferent fibres) which were present on the epicardial surface of heart as evidenced by Zahner et al. (abstract and p515, col 1, para 1). Zahner et al. teach that RTX, a potent analogue of capsaicin, was used to deplete capsaicin-sensitive afferent fibres in rats and depletion of these fibres was confirmed by a substantial reduction of VR1 immunoreactivity in the epicardium and dorsal root ganglia (abstract). Zahner et al. further teach that epicardial application of capsaicin produces hemodynamic and sympathoexcitatory responses similar to those seen during myocardial ischemia and epicardial bradykinin application and myocardial ischemia causes the release of metabolites such as bradykinin, which stimulates cardiac sensory receptors to evoke a sympathoexcitatory reflex (abstract and p515, col 2, 1st para). Also, Zahner et al. disclose that RTX binds VR1 receptor (also known as TRPV1) and RTX treatment eliminated VR-1-expressing afferent fibres on the epicardium (p515, col 2 para 1 and p521, col 1, para 2). Zahner et al. further teach that almost all the ischemia-sensitive cardiac sympathetic afferents are located on the epicardial surface and these afferent nerves are essential for the cardiogenic sympathoexcitatory reflex during myocardial ischemia (abstract and p521, col 2, para 1). In addition, Zahner et al. teach that cardiogenic sympathoexcitatory reflex response elicited by epicardial bradykinin was completely eliminated in RTX-treated rats and RTX depletes VR1-expressing afferent neurons and fibres in dorsal root ganglia and the heart (abstract and p522, col 1, para 2). Furthermore, Zahner et al. disclose epicardial application of iodo-RTX (22.5 µg/150 µl=150 µg/ml) for blocking the regional VR1 receptors wherein it is applied topically to the anterior of the left ventricle (abstract and p517, col 2, para 1). It was known in the art that intrapericardial delivery could be done via catheter obviating the need for open-chest surgery in the treatment of myocardial infarction as evidenced by US 20020058612 ([0032] and [0033]).
Thus, it would have been obvious to administer RTX via catheter-based administration into the coronary artery circulation or pericardiocentesis for blocking VR1-expressing afferent cardiac neurons via direct application to the epicardial surface where ischemia-sensitive cardiac sympathetic afferent nerves are located as taught by Zahner et al. on the reasonable expectation that blocking ischaemia-sensitive cardiac sympathetic afferent nerves in epicardial surface with RTX would abolish the CSAR and the sympathetic overactivity induced by MI, thereby being useful for treating MI-related conditions such as heart failure and inflammation. 
As such, the instant claims would have been obvious over the claims of ‘643 patent.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611